Citation Nr: 0713413	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  05-19 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
hypertension, and if so, whether that claim should be 
granted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The veteran served on active duty from July 1968 to April 
1970. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in September 
2006.  A transcript of the hearing is associated with the 
claims file.

In his November 2004 notice of disagreement, the veteran 
referred to the denial of service connection for arthritis.  
At the Travel Board hearing, the veteran provided 
clarification indicating that he is seeking service 
connection for arthritis of the left shoulder.  However, such 
a claim has not been adjudicated by the RO, and is therefore 
not within the Board's jurisdiction.  That issue is referred 
to the RO for appropriate action.

The Board points out that although the RO reopened the claim 
of entitlement to service connection for hypertension and 
adjudicated it on the merits in the May 2006 supplemental 
statement of the case, the Board must first examine whether 
the evidence warrants reopening the claim.  This is 
significant to the Board because the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board does not have jurisdiction to review the claim on 
a de novo basis in the absence of a finding that new and 
material evidence has been submitted]. 




FINDINGS OF FACT

1.  In an unappealed June 2002 rating decision, the RO denied 
service connection for hypertension. 

2.  The evidence associated with the claims file subsequent 
to the June 2002 rating decision does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for hypertension.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen a claim of entitlement to 
service connection for hypertension, which was denied by the 
RO in June 2002.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulation and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

However, nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, by letter 
mailed in December 2003, prior to its initial adjudication of 
the claim.  Although the originating agency did not 
specifically request the veteran to submit all pertinent 
evidence in his possession, it later informed him of this 
requirement in a letter dated in December 2004.  The claim 
was subsequently readjudicated in May 2006.  There is no 
indication or reason to believe that the ultimate decision of 
the RO on the merits of the claim would have been different 
had complete VCAA notice been provided at an earlier time.

The Court has recently held that, in claims to reopen, the 
duty to notify requires that the Secretary look at the bases 
for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The December 2003 VCAA letter is in compliance with 
the Court's holding in Kent.  The letter specifically 
informed the veteran that new and material evidence was 
required to reopen the claim, and of the evidence necessary 
to substantiate the claim.  The veteran responded in December 
2003 that he had no other medical evidence to offer.  
Moreover, the veteran was specifically notified by the March 
2004 rating decision and April 2005 statement of the case of 
the evidence that was lacking in the record at the time of 
the prior denial, and of the type of evidence that is 
necessary to reopen the claim.  Again, the claim was 
subsequently readjudicated in May 2006.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for service connection for hypertension, the 
Board finds that there is no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board 
has determined that service connection is not warranted for 
hypertension.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claim was no 
more than harmless error.

The Board also notes that the veteran's service medical 
records and pertinent VA medical records have been obtained.  
Although the service medical records do not contain a service 
separation examination report, the veteran enlisted in the 
National Guard shortly after discharge, and there is of 
record an enlistment examination report dated in October 
1972.  It contains a blood pressure reading and findings that 
there are no defects or diagnoses, and no significant or 
interval history.  The veteran was assigned the highest 
possible rating for physical capacity and stamina (PULHES).  
Accordingly, the Board does not believe that a remand is 
necessary for further development, as there is no contention 
that the veteran was found to have high blood pressure on the 
discharge examination and there is evidence of record 
reflecting the veteran's condition shortly after discharge.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the RO were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.  

Legal Criteria

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2006).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and Material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Analysis

Service connection for hypertension was denied in an 
unappealed rating decision of June 2002 because there was no 
medical evidence of hypertension in service or subsequent to 
service.  The evidence received since the June 2002 decision 
includes VA outpatient treatment records showing a current 
diagnosis of hypertension.  However, there is still no 
medical evidence of hypertension in service or until many 
years thereafter, or medical evidence of a nexus between 
hypertension and the veteran's military service.  Indeed, the 
record initially shows a diagnosis of hypertension in 2003, 
more than 30 years after the veteran left service.  

Laypersons such as the veteran are capable of testifying as 
to symptoms, but not as to the proper diagnosis or date of 
onset or cause of a disability.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  Indeed, in Moray v. Brown, 5 
Vet. App. 211 (1993), the Court noted that lay persons are 
not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.  In Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court noted "[l]ay assertions of 
medical causation . . . cannot suffice to reopen a claim 
under 38 U.S.C.A. 5108."

Without any competent evidence purporting to relate the 
veteran's current hypertension to his military service, the 
newly received evidence, when considered alone or in 
conjunction with all of the other evidence of record, is not 
sufficient to raise a reasonable possibility of 
substantiating the claim.  Accordingly, none of the evidence 
added to the record is material.  

The Board notes that the veteran did not initially assert 
that his hypertension resulted from exposure to herbicides in 
service.  This claim was first raised in November 2003, after 
the initial denial of the claim on a direct basis.  The Board 
has considered whether this claim should be considered on the 
merits without requiring that new and material evidence be 
submitted.  However, the Board finds that the recent 
assertions with respect to herbicide exposure do not raise a 
new claim, but essentially constitute an alternative theory 
of entitlement to the same benefit 

In sum, as new and material evidence has not been received, 
reopening of the claim of entitlement to service connection 
for hypertension is not in order. 


							(CONTINUED ON NEXT PAGE)


ORDER

Reopening of the claim of entitlement to service connection 
for hypertension is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


